DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 05/13/2022 has been entered and made of record.
Claims 1, 9, 12, 14-15, 17, 19, 22, 24, 27 and 29 are amended.
Claims 2-3, 5, 8, 10-11, 13, 18, 20-21, 25-26, 28 and 30 are canceled.
Claims 1, 4, 6-7, 9, 12, 14-16, 17, 19, 22, 23, 24, 27 and 29 are currently pending.

Response to Arguments
Applicant's arguments, see Remark section of Amendment, filed May 13, 2022, with respect to the rejection of claims 1, 4, 6-7, 9, 12, 14-16, 17, 19, 22, 23, 24, 27 and 29 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts.

Claim Objections
Claims 1, 9, 12, 19, 24 and 29 are objected to because of the following informalities:  
in claim 1 of lines 9-10 the occurrence of "radio resource control (RRC), message," should be amended to---"radio resource control (RRC) message,"-----
in claim 9 of lines 8-9 the occurrence of "radio resource control (RRC), message," should be amended to---"radio resource control (RRC) message,"-----
in claim 12 of lines 6-7 the occurrence of ", determine that" should be amended to---"
in claim 19 of lines 7-8 the occurrence of "radio resource control (RRC), message," should be amended to---"radio resource control (RRC) message,"-----
in claim 24 of lines 7-8 the occurrence of "radio resource control (RRC), message," should be amended to---"radio resource control (RRC) message,"-----
in claim 29 of lines 9-10 the occurrence of "radio resource control (RRC), message," should be amended to---"radio resource control (RRC) message,"-----
Appropriate corrections are required.
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6, 9, 12, 14, 17, 19, 22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. [hereinafter as Lei], US 2009/0227251 A1 in view of Yi et al. [hereinafter as Yi], US 2012/0322386 A1.
Regarding claim 1, Lei disclose wherein a method in a user equipment (UE) (Fig.3 [0042], mobile phone 310 user equipment), the method comprising:
receiving a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier
associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], mobile phone 310 is receiving control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
retrieving the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	However, Lei does not explicitly disclose wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane; and wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is retrieved using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane); and wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is retrieved using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.		It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to provide efficiently performing an operation of MDT (Minimization Driving Test) in a wireless communication system. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])
	
Regarding claim 4, Lei and Yi disclosed all the elements of claim 1 as stated above wherein Lei further discloses determining a need for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier (Fig.4 [0080]-[0082], determining a measurement configuration file as needed for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier),
wherein determining the need for retrieving the measurement configuration file
comprises determining that the received configuration identifier is different from a
previously received configuration identifier (Fig.2-3 [0060]-[0069], determining that the received configuration identifier is different from a previously received configuration identifier by initiating or terminate monitoring or updating the measurement configuration files from the received short messages). 

Regarding claim 6, Lei and Yi disclosed all the elements of claim 4 as stated above wherein Lei further discloses determining the need for retrieving the measurement configuration file comprises determining that an application layer service requiring measurement is about to start or has already started (Fig.4 Table 7 [0086], determining that an application layer service requiring measurement is about to start or has already started where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).

Regarding claim 9, Lei disclose wherein a user equipment (UE), configured to (Fig.3 [0042], mobile phone 310 user equipment):
receive a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], mobile phone 310 is receiving control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	However, Lei does not explicitly disclose wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane, and wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is retrieved using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane), and wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is retrieved using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.                                                                                                   	It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to provide efficiently performing an operation of MDT (Minimization Driving Test) in a wireless communication system. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])
	
Regarding claim 12, Lei and Yi disclosed all the elements of claim 9 as stated above wherein Lei further discloses determine a need for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier (Fig.4 [0080]-[0082], determining a measurement configuration file as needed for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier); and
when determining the need for retrieving the measurement configuration file, determine that the received configuration identifier is different from a previously received configuration identifier (Fig.2-3 [0060]-[0069], determining that the received configuration identifier is different from a previously received configuration identifier by initiating or terminate monitoring or updating the measurement configuration files from the received short messages). 

Regarding claim 14, Lei and Yi disclosed all the elements of claim 12 as stated above wherein Lei further discloses when determining the need for retrieving the measurement configuration file, determine that an application layer service requiring measurement is about to start or has already started (Fig.4 Table 7 [0086], determining that an application layer service requiring measurement is about to start or has already started where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).

Regarding claim 17, Lei disclose wherein a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium (Fig.3 [0036], application and a non-transitory computer readable storage medium having computer readable program code embodied in the medium executed by a program-controlled processor of a mobile phone user equipment 310), the computer readable program code (Fig.2-3 [0036], application/code of the mobile phone user equipment 310) comprising:
computer readable program code to receive a measurement configuration message, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], application/code of mobile phone 310 to receive control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], application/code of the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and computer readable program code to retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], application/code of mobile phone is retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	However, Lei does not explicitly disclose wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane; and wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is retrieved using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane); and wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is retrieved using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.		It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to exchange network information data over either the user plane or control plane. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])

Regarding claim 19, Lei disclose wherein a method in a radio network node (Fig.2-3 [0042], base station 222 radio network node 320), the method comprising:
transmitting a measurement configuration message to a user equipment (UE), the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
providing the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], the network side radio network node is sending/providing the measurement configuration file based on the received IP address and configuration file name in a network control short message).
	However, Lei does not explicitly disclose wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane, and wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is provided using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane), and wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is provided using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.	                	It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to provide efficiently performing an operation of MDT (Minimization Driving Test) in a wireless communication system. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])
	
Regarding claim 22, Lei and Yi disclosed all the elements of claim 19 as stated above wherein Lei further discloses receiving the measurement configuration file and the associated configuration identifier from a network node (Fig.4 Table 5 [0077], receiving the measurement configuration file and the associated configuration identifier from a radio network node, content of a short message include server address for downloading and/or uploading; measurement configuration file name; a series of digits, where the first bit represents starting or stopping monitoring, the second bit represents whether upload will be performed immediately, and the third bit represents a new measurement configuration file is needed to be downloaded).

Regarding claim 24, Lei disclose wherein a radio network node configured to (Fig.2-3 [0042], base station 222 radio network node 320):
transmit a measurement configuration message to a user equipment, UE, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
provide the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], the network side radio network node is sending/providing the measurement configuration file using the received IP address and configuration file name in a network control short message).
	However, Lei does not explicitly disclose wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane, wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is provided using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane),
wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is provided using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved/provided by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.		It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to provide efficiently performing an operation of MDT (Minimization Driving Test) in a wireless communication system. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])

Regarding claim 29, Lei disclose wherein a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium (Fig.3 [0036], application and a non-transitory computer readable storage medium having computer readable program code embodied in the medium executed by a program-controlled processor of a radio network node 320), the computer readable program code (Fig.2-3 [0036], application/code of the radio network node 320) comprising:
computer readable program code to transmit a measurement configuration message to a user equipment (UE), the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], application/code of the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], application/code of the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
computer readable program code to provide the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], application/code of the network side radio network node is sending/providing the measurement configuration file to the mobile phone based on the received IP address and configuration file name in a network control short message).
	However, Lei does not explicitly disclose wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane, wherein the measurement configuration message is a radio resource control (RRC), message, and wherein the measurement configuration file is provided using the RRC messages.
	In the same field of endeavor, Yi teaches wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane (Fig.4 [0045]-[0046], measurement configuration message is received and the UE further receives the system information through RRC messages, a MDT class i.e., UE MDT class, MDT measurement configuration message and Fig.1&4 [0041]-[0042], indicating new or updated MDT configurations, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the UE terminal to perform the MDT measurement only when the MDT performance condition is met, the system information may include a plurality of the MDT performance conditions and Fig.1-4 [0012], through RRC messages by using control plane signaling C-plane that is the measurement configuration file is retrieved over the control plane), wherein the measurement configuration message is a radio resource control (RRC), message (Fig.4 [0045]-[0046], MDT measurement configuration message is a MDT class i.e., UE MDT class RRC messages), and wherein the measurement configuration file is provided using the RRC messages (Fig.4 [0047], MDT measurement configuration message/file is retrieved/provided by using control plane signaling e.g., via one or more RRC messages).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Lei to incorporate the teaching of Yi in order to provide three operation modes such as a transparent mode (TM), an un-acknowledged mode (UM) and an acknowledged mode (AM) to guarantee various quality of services (QoS) required by each radio bearer.		It would have been beneficial to broadcast a certain MDT performance condition to a terminal through system information. That is, the system information may include the MDT performance condition (i.e., MDT class) in order to instruct the terminal to perform the MDT measurement only when the MDT performance condition is met. Here, the system information may include a plurality of the MDT performance conditions as taught by Yi to have incorporated in the system of Lei to provide efficiently performing an operation of MDT (Minimization Driving Test) in a wireless communication system. (Yi, Fig.1-4 [0012], Fig.1&4 [0041]-[0042], Fig.4 [0045]-[0046], Fig.4 [0047] and Fig.4 [0052])



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. [hereinafter as Lei], US 2009/0227251 A1 in view of Yi et al. [hereinafter as Yi], US 2012/0322386 A1 further in view of Zhou [hereinafter as Zhou], US 8,291,312 B1.
Regarding claim 7, Lei and Yi disclosed all the elements of claim 1 as stated above wherein Lei further discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node (Fig.4 Table 7 [0086], transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei and Yi disclose retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node but Lei and Yi disclose do not specifically disclose the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time, in the same field of endeavor, Zhou teaches wherein the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time (Fig.6 Col 12 lines 26-37, client device 110 may store configuration file 300 in a cache of the web browser. Client device 110 may identify configuration file 300 based on configuration file identifier 310, of configuration file 300 (i.e., measurement configuration file and the associated configuration identifier), and a top-level domain included in the URI of the web page and Fig.7 Col 13 lines 38-52, configuration file 300 is stored in a local memory of client device 110. Assume that user 710 does not use the web browser for a particular period of time, such as more than 3 minutes (i.e., storing at the client device 110 for a predetermined amount of time). When this occurs, client device 110 may determine that an updated configuration file 300 is available, and client device 110 may transmit a request for the updated configuration file to plug-in system 120 (shown as 752 in FIG. 7). In response to request 752, plug-in system 120 may transmit an updated configuration file 300 to client device 110 (shown as 754 in FIG.7). Client device 110 may replace, in the local memory, the previously stored configuration file 300 with updated configuration file 300).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei and Yi to incorporate the teaching of Zhou in order to provide the updated configuration files.	                                                                                                                   	                       	It would have been beneficial to use client device to open a window of a web browser in a display of client device 110. Assume that configuration file 300 is stored in a local memory of client device 110. Assume that user 710 does not use the web browser for a particular period of time, such as more than 3 minutes (i.e., storing at the client device 110 for a predetermined amount of time). When this occurs, client device 110 may determine that an updated configuration file 300 is available, and client device 110 may transmit a request for the updated configuration file to plug-in system 120 as taught by Zhou to have incorporated in the system of Lei and Yi to improve the quality of a user’s experience. (Zhou, Fig.1 Col 2 lines 25-44, Fig.6 Col 12 lines 26-37 and Fig.7 Col 13 lines 38-52)

Regarding claim 16, Lei and Yi disclosed all the elements of claim 9 as stated above. 
	However, Lei and Yi does not explicitly disclose wherein the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time.
	In the same field of endeavor, Zhou teaches wherein the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time (Fig.6 Col 12 lines 26-37, client device 110 may store configuration file 300 in a cache of the web browser. Client device 110 may identify configuration file 300 based on configuration file identifier 310, of configuration file 300 (i.e., measurement configuration file and the associated configuration identifier), and a top-level domain included in the URI of the web page and Fig.7 Col 13 lines 38-52, configuration file 300 is stored in a local memory of client device 110. Assume that user 710 does not use the web browser for a particular period of time, such as more than 3 minutes (i.e., storing at the client device 110 for a predetermined amount of time). When this occurs, client device 110 may determine that an updated configuration file 300 is available, and client device 110 may transmit a request for the updated configuration file to plug-in system 120 (shown as 752 in FIG. 7). In response to request 752, plug-in system 120 may transmit an updated configuration file 300 to client device 110 (shown as 754 in FIG.7). Client device 110 may replace, in the local memory, the previously stored configuration file 300 with updated configuration file 300).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei and Yi to incorporate the teaching of Zhou in order to provide the updated configuration files.	                                                                                                                   	                     	It would have been beneficial to use client device to open a window of a web browser in a display of client device 110. Assume that configuration file 300 is stored in a local memory of client device 110. Assume that user 710 does not use the web browser for a particular period of time, such as more than 3 minutes (i.e., storing at the client device 110 for a predetermined amount of time). When this occurs, client device 110 may determine that an updated configuration file 300 is available, and client device 110 may transmit a request for the updated configuration file to plug-in system 120 as taught by Zhou to have incorporated in the system of Lei and Yi to improve the quality of a user’s experience. (Zhou, Fig.1 Col 2 lines 25-44, Fig.6 Col 12 lines 26-37 and Fig.7 Col 13 lines 38-52)



Claims 15, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. [hereinafter as Lei], US 2009/0227251 A1 in view of Yi et al. [hereinafter as Yi], US 2012/0322386 A1 further in view of Futaki [hereinafter as Futaki], EP 2692167 A1.
Regarding claim 15, Lei and Yi disclosed all the elements of claim 9 as stated above wherein Lei further discloses when retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node (Fig.4 Table 7 [0086], transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei and Yi disclose wherein retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node, in the same field of endeavor, Futaki teaches wherein when retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei and Yi to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei and Yi to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])

Regarding claim 23, Lei and Yi disclosed all the elements of claim 19 as stated above wherein Lei further discloses providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and transmitting the measurement configuration file to the UE (Fig.4 Table 7 [0086], receiving a request for the measurement configuration file from the radio network node and transmitting the measurement configuration file to the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei and Yi disclose providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and transmitting the measurement configuration file to the UE, in the same field of endeavor, Futaki teaches wherein providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and transmitting the measurement configuration file to the UE (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and providing measurement information to the radio terminal accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei and Yi to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei and Yi to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])

Regarding claim 27, Lei and Yi disclosed all the elements of claim 24 as stated above wherein Lei further discloses receive the measurement configuration file and the associated configuration identifier from the UE (Fig.4 Table 5 [0077], receiving the measurement configuration file and the associated configuration identifier from a radio network node, content of a short message include server address for downloading and/or uploading; measurement configuration file name; a series of digits, where the first bit represents starting or stopping monitoring, the second bit represents whether upload will be performed immediately, and the third bit represents a new measurement configuration file is needed to be downloaded); and
when providing the measurement configuration file to the UE, receive a request
for the measurement configuration file from the UE, and transmit the measurement
configuration file to the UE (Fig.4 Table 7 [0086], when providing the measurement configuration file to the UE, receiving a request for the measurement configuration file from the radio network node and transmitting the measurement configuration file to the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).
	Even though Lei and Yi disclose wherein receive the measurement configuration file and the associated configuration identifier from a network node; and when providing the measurement configuration file to the UE, receive a request for the measurement configuration file from the UE, and transmit the measurement configuration file to the UE, in the same field of endeavor, Futaki teaches wherein receive the measurement configuration file and the associated configuration identifier from a network node (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/ transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and the radio terminal is collecting/retrieving measurement information accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals); and
when providing the measurement configuration file to the UE, receive a request
for the measurement configuration file from the UE, and transmit the measurement
configuration file to the UE (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and providing measurement information to the radio terminal accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei and Yi to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei and Yi to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Pub. No.: US 2013/0303203 A1) teaches Paging and System Information Broadcast Handling in Virtualized Networks.

Kim et al. (Pub. No.: US 2015/0319795 A1) teaches Radio Communication System and Control Method.

Wu et al. (Pub. No.: US 2017/0019810 A1) teaches RRM Measurement Method and Apparatus in TDD System.

Uemura et al. (Pub. No.: US 2018/0213427 A1) teaches Terminal Device, Base Station Device, Communication Method and Integrated Circuit.

Machiraju et al. (Patent No.: US 8713138 B2) teaches Extensible Framework for Client-based Active Network Measurement.

Zacharias et al. (Pub. No.: US 2018/0270682 A1) teaches Radio Measurement and Configuration.

Radulescu et al. (Pub. No.: US 2017/0251499 A1) teaches Discovery Reference Signal Transmission Window Detection and Discovery Reference Signal Measurement Configuration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414